DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the shading of Figs. 2 and 3 reduces legibility of the drawings.  See 37 CFR 1.84(m).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it includes miscellaneous text.
On page 1, delete “Concept 1.”  Correction is required.  See MPEP § 608.01(b).

Claim Objections
The claims are objected to because of the following informalities:  miscellaneous text.
On page 1, delete “Concept 1.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 5,628,369 A).
Brown ‘369 discloses a smart tine assembly comprising:
regarding claim 1,
a tine (10) configured to aerate turf; and
a damage sensing system configured to:
sense when the tine is damaged, and
generate a damaged tine signal (Claim 3);
regarding claim 2,
wherein the tine is damaged when the tine is bent (col. 2, l. 9-11);
regarding claim 3,
wherein the tine is damaged when the tine is broken; and
regarding claim 4,
wherein the damage sensing system includes a strain gauge (63) configured to sense when the tine is damaged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5-8, 16-18, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 5,628,369 A).
Regarding claims 5-8 and 24, Brown ‘369 fails to teach a flex/fiber optic/conductive sensor.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art damage sensing system such that it would have included a flex sensor, fiber optic sensor, or conductive sensor, since the examiner takes Official Notice of each as known and useful in the art of earth working.  The motivation for making the modification would have been to include known means for direct detection of damage to the tines.
Regarding claims 8, 16, 18, and 20-24, Brown ‘369 teaches all the features of the claimed invention with the exception of a wireless transmitter system.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the prior art assembly such that it would have further included a wireless transmitter system, since the examiner takes Official Notice of the same as know and used extensively in various arts for conveniently transferring information to remote computers.
Regarding claim 17, Brown ‘369 teaches all the features of the claimed invention with the exception of a second smart tine assembly.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have added a second smart tine assembly, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper v. Bemis Co., 193 USPQ  The motivation for making the modification would have been to include means for monitoring the aeration of a second area of turf.

Allowable Subject Matter
Claims 9-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
24 September 2022